COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00023-CV


KATHERINE GARDNER                                                    APPELLANT

                                         V.

ACCESS GROUP INC.                                                      APPELLEE

                                     ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 067-281519-15

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On February 13, 2017, and February 24, 2017, we notified appellant in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the $205 filing fee was paid.         See Tex. R. App. P. 42.3(c).

Appellant has not paid the $205 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      2
      See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: SUDDERTH, KERR, and PITTMAN, JJ.

DELIVERED: March 23, 2017




Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).
                                    2